          Case 1:03-md-01570-GBD-SN Document 4453 Filed 03/22/19 Page 1 of 9



                                   UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF NEW YORK


In re Terrorist Attacks on September 11, 2001                      03 MDL 1570 (GBD)(SN)
                                                                   ECF Case


This document relates to:

Horace Morris, et al. v. Islamic Republic of Iran, No. 1:18-cv-5321 (GBD)(SN)

                                               [PROPOSED] ORDER

           Upon consideration of Plaintiffs’ Motion for Leave to Amend to Correct Errors in the

above-captioned action, it is hereby;

           ORDERED that the Plaintiffs’ motion is granted, and

           ORDERED that the following corrections are deemed made to Plaintiff’s Complaint, as

amended:

           As to Plaintiff Name Corrections:

          Case Number                            Plaintiff’s Name as Pled       Plaintiff’s Name as Amended
    1.    4th Amendment 18-cv-05321              Bergen, Quenna                 Bergen, Queena
    2.    1:18-cv-05321                          Cobb McLenzie, Jennifer        McKenzie, Jennifer Cobb
    3.    2nd Amendment 18-cv-05321              Diaz, Ana Sylvia               Diaz, Ana Silvia
                                                                                Thomas Knobel, as Natural Guardian
    4.    3rd Amendment 18-cv-05321              VHK1                           of VHK, a minor, as surviving child of
                                                                                Tu-Anh Pham
    5.    5th Amendment 18-cv-05321              Pavinski, Michele              Flannery, Michele
    6.    1:18-cv-05321                          Horowitz, Jennifer             Horwitz, Jennifer
    7.    2nd Amendment 18-cv-05321              Oitice Murray, Jessica         Oitice Marrero, Jessica
    8.    1:18-cv-05321                          Parham, Leno                   Parham Jr., Leno
    9.    3rd Amendment 18-cv-05321              Pearlman Mason, Lisa           Pearlman-Mason, Lisa
    10.   3rd Amendment 18-cv-05321              Perry, Glen Jr.                Perry Jr., Glenn
                                                                                Hopeton Richards, as Natural Guardian
    11.                                          KR2                            of KR, a minor, as surviving child of
          4th Amendment 18-cv-05321                                             Venesha Richards
    12.   4th Amendment 18-cv-05321              Rivera, Carmen                 Rivera, Carmen Alvarado



1
    Plaintiff’s full name was inadvertently included in the initial pleading.
2
    Plaintiff’s full name was inadvertently included in the initial pleading.


docs-100104145.1
          Case 1:03-md-01570-GBD-SN Document 4453 Filed 03/22/19 Page 2 of 9



          Case Number                            Plaintiff’s Name as Pled       Plaintiff’s Name as Amended
                                                                                Sandra Romagnolo, as Natural
    13.   5th Amendment 18-cv-05321              CR3                            Guardian of CR, a minor, as surviving
                                                                                child of Joseph M. Romagnolo
    14.   5th Amendment 18-cv-05321              Roy, Caitlin                   Roy, Caitlyn
    15.   1:18-cv-05321                          Russo, Delores                 Russo, Dolores
                                                                                Salomon Macharie, Dania
    16.   1:18-cv-05321                          Salomon Macharie, Dania        ALSO KNOWN AS
                                                                                Salomon, Dania
    17.   1:18-cv-05321                          Sanay, Hugo                    Sanay Jr., Hugo
    18.   1st Amendment 18-cv-05321              Murray Waldman, Valerie        Waldman, Valerie J.
    19.   3rd Amendment 18-cv-05321              Wells, Chin                    Wells, Chin Sok
                                                                                Morris, Horace, individually, as
                                                                                surviving spouse of Odessa V. Morris,
                                                                                and as the Personal Representative of
                                                                                the Estate of Odessa V. Morris,
    20.   1:18-cv-05321                          Morris, Horace
                                                                                deceased, and on behalf of all survivors
                                                                                and all legally entitled beneficiaries
                                                                                and family members of Odessa V.
                                                                                Morris
                                                                                Morrone, Linda, individually, as
                                                                                surviving spouse of Ferdinand
                                                                                Morrone, and as the Personal
                                                                                Representative of the Estate of
    21.   1:18-cv-05321                          Morrone, Linda
                                                                                Ferdinand Morrone, deceased, and on
                                                                                behalf of all survivors and all legally
                                                                                entitled beneficiaries and family
                                                                                members of Ferdinand Morrone
                                                                                Jebrine, George, as the Personal
                                                                                Representative of the Estate of Jude
                                                                                Moussa, deceased, and on behalf of all
    22.   1:18-cv-05321                          Jebrine, George
                                                                                survivors and all legally entitled
                                                                                beneficiaries and family members of
                                                                                Jude Moussa
                                                                                Mowatt, Andrea, individually, as
                                                                                surviving parent of Damion Mowatt,
                                                                                and as the Personal Representative of
                                                                                the Estate of Damion Mowatt,
    23.   1:18-cv-05321                          Mowatt, Andrea
                                                                                deceased, and on behalf of all survivors
                                                                                and all legally entitled beneficiaries
                                                                                and family members of Damion
                                                                                Mowatt
                                                                                Mulligan, Patricia, individually, as
                                                                                surviving sibling of Dennis M.
                                                                                Mulligan, and as the Personal
                                                                                Representative of the Estate of Dennis
    24.   1:18-cv-05321                          Mulligan, Patricia
                                                                                M. Mulligan, deceased, and on behalf
                                                                                of all survivors and all legally entitled
                                                                                beneficiaries and family members of
                                                                                Dennis M. Mulligan



3
    Plaintiff’s full name was inadvertently included in the initial pleading.

                                                                2
docs-100104145.1
       Case 1:03-md-01570-GBD-SN Document 4453 Filed 03/22/19 Page 3 of 9



       Case Number             Plaintiff’s Name as Pled   Plaintiff’s Name as Amended
                                                          Murray, Michael, individually, as
                                                          surviving child of Valerie V. Murray,
                                                          and as the Personal Representative of
                                                          the Estate of Valerie V. Murray,
 25.   1:18-cv-05321           Murray, Michael
                                                          deceased, and on behalf of all survivors
                                                          and all legally entitled beneficiaries
                                                          and family members of Valerie V.
                                                          Murray
                                                          Nedd, Roxanne, individually, as
                                                          surviving spouse of Jerome O. Nedd,
                                                          and as the Personal Representative of
                                                          the Estate of Jerome O. Nedd,
 26.   1:18-cv-05321           Nedd, Roxanne
                                                          deceased, and on behalf of all survivors
                                                          and all legally entitled beneficiaries
                                                          and family members of Jerome O.
                                                          Nedd
                                                          Nesbitt, Leslie, individually, as
                                                          surviving sibling of Oscar F. Nesbitt,
                                                          and as the Personal Representative of
                                                          the Estate of Oscar F. Nesbitt,
 27.   1:18-cv-05321           Nesbitt, Leslie
                                                          deceased, and on behalf of all survivors
                                                          and all legally entitled beneficiaries
                                                          and family members of Oscar F.
                                                          Nesbitt
                                                          Nevins, Marie, individually, as
                                                          surviving spouse of Gerard T. Nevins,
                                                          and as the Personal Representative of
                                                          the Estate of Gerard T. Nevins,
 28.   1:18-cv-05321           Nevins, Marie
                                                          deceased, and on behalf of all survivors
                                                          and all legally entitled beneficiaries
                                                          and family members of Gerard T.
                                                          Nevins
                                                          Ngo, Man, individually, as surviving
                                                          spouse of Nancy Yuen Ngo, and as the
                                                          Personal Representative of the Estate
 29.   1:18-cv-05321           Ngo, Man                   of Nancy Yuen Ngo, deceased, and on
                                                          behalf of all survivors and all legally
                                                          entitled beneficiaries and family
                                                          members of Nancy Yuen Ngo
                                                          Orloske, Duane, individually, as
                                                          surviving spouse of Margaret Orloske,
                                                          and as the Personal Representative of
                                                          the Estate of Margaret Orloske,
 30.   1:18-cv-05321           Orloske, Duane
                                                          deceased, and on behalf of all survivors
                                                          and all legally entitled beneficiaries
                                                          and family members of Margaret
                                                          Orloske
                                                          Ortiz, Ilianette, individually, as
                                                          surviving spouse of David Ortiz, and
                                                          as the Personal Representative of the
 31.   1:18-cv-05321           Ortiz, Illianette          Estate of David Ortiz, deceased, and on
                                                          behalf of all survivors and all legally
                                                          entitled beneficiaries and family
                                                          members of David Ortiz


                                            3
docs-100104145.1
       Case 1:03-md-01570-GBD-SN Document 4453 Filed 03/22/19 Page 4 of 9



       Case Number             Plaintiff’s Name as Pled   Plaintiff’s Name as Amended
                                                          Fernandez, Maria, individually, as
                                                          surviving spouse of Isidro D.
                                                          Ottenwalder, and as the co-Personal
                                                          Representative of the Estate of Isidro
 32.   1:18-cv-05321           Fernandez, Maria
                                                          D. Ottenwalder, deceased, and on
                                                          behalf of all survivors and all legally
                                                          entitled beneficiaries and family
                                                          members of Isidro D. Ottenwalder
                                                          Pabon, Karen, individually, as
                                                          surviving spouse of Israel Pabon, and
                                                          as the Personal Representative of the
 33.   1:18-cv-05321           Pabon, Karen               Estate of Israel Pabon, deceased, and
                                                          on behalf of all survivors and all
                                                          legally entitled beneficiaries and family
                                                          members of Israel Pabon
                                                          Patrocino, Sandra, individually, as
                                                          surviving spouse of Manuel D.
                                                          Patrocino, as the Personal
                                                          Representative of the Estate of Manuel
 34.   1:18-cv-05321           Patrocino, Sandra
                                                          D. Patrocino, deceased, and on behalf
                                                          of all survivors and all legally entitled
                                                          beneficiaries and family members of
                                                          Manuel D. Patrocino
                                                          Pearlman, Dorie, individually, as
                                                          surviving parent of Richard A.
                                                          Pearlman, and as the Personal
                                                          Representative of the Estate of Richard
 35.   1:18-cv-05321           Pearlman, Dorie
                                                          A. Pearlman, deceased, and on behalf
                                                          of all survivors and all legally entitled
                                                          beneficiaries and family members of
                                                          Richard A. Pearlman
                                                          Perez, Mariana Z., individually, as
                                                          surviving spouse of Alejo Perez, and as
                                                          the Personal Representative of the
 36.   1:18-cv-05321           Perez, Mariana Z.          Estate of Alejo Perez, deceased, and on
                                                          behalf of all survivors and all legally
                                                          entitled beneficiaries and family
                                                          members of Alejo Perez
                                                          Perez, Mario, individually, as surviving
                                                          parent of Nancy E. Perez, and as the
                                                          Personal Representative of the Estate
 37.   1:18-cv-05321           Perez, Mario               of Nancy E. Perez, deceased, and on
                                                          behalf of all survivors and all legally
                                                          entitled beneficiaries and family
                                                          members of Nancy E. Perez
                                                          Perry, Melissa, individually, as
                                                          surviving child of Emelda Perry, and as
                                                          the Personal Representative of the
 38.   1:18-cv-05321           Perry, Melissa             Estate of Emelda Perry, deceased, and
                                                          on behalf of all survivors and all
                                                          legally entitled beneficiaries and family
                                                          members of Emelda Perry




                                           4
docs-100104145.1
       Case 1:03-md-01570-GBD-SN Document 4453 Filed 03/22/19 Page 5 of 9



       Case Number             Plaintiff’s Name as Pled   Plaintiff’s Name as Amended
                                                          Perry, Peggy, individually, as surviving
                                                          spouse of Glenn Perry Sr., and as the
                                                          Personal Representative of the Estate
 39.   1:18-cv-05321           Perry, Peggy               of Glenn Perry Sr., deceased, and on
                                                          behalf of all survivors and all legally
                                                          entitled beneficiaries and family
                                                          members of Glenn Perry Sr.
                                                          Peterson, Robin, individually, as
                                                          surviving spouse of William R.
                                                          Peterson, and as the Personal
                                                          Representative of the Estate of William
 40.   1:18-cv-05321           Peterson, Robin
                                                          R. Peterson, deceased, and on behalf of
                                                          all survivors and all legally entitled
                                                          beneficiaries and family members of
                                                          William R. Peterson
                                                          Felice, Tara, individually, as surviving
                                                          sibling of Glen Pettit, and as the
                                                          Personal Representative of the Estate
 41.   1:18-cv-05321           Felice, Tara               of Glen Pettit, deceased, and on behalf
                                                          of all survivors and all legally entitled
                                                          beneficiaries and family members of
                                                          Glen Pettit
                                                          Knobel, Thomas, individually, as
                                                          surviving spouse of Tu-Anh Pham, and
                                                          as the Personal Representative of the
 42.   1:18-cv-05321           Knobel, Thomas             Estate of Tu-Anh Pham, deceased, and
                                                          on behalf of all survivors and all
                                                          legally entitled beneficiaries and family
                                                          members of Tu-Anh Pham
                                                          Romero, Adela, individually, as
                                                          surviving parent of Giovanna Porras,
                                                          and as the Personal Representative of
                                                          the Estate of Giovanna Porras,
 43.   1:18-cv-05321           Romero, Adela
                                                          deceased, and on behalf of all survivors
                                                          and all legally entitled beneficiaries
                                                          and family members of Giovanna
                                                          Porras
                                                          Pugliese, Maureen, individually, as
                                                          surviving spouse of Robert D.
                                                          Pugliese, and as the Personal
                                                          Representative of the Estate of Robert
 44.   1:18-cv-05321           Pugliese, Maureen
                                                          D. Pugliese, deceased, and on behalf of
                                                          all survivors and all legally entitled
                                                          beneficiaries and family members of
                                                          Robert D. Pugliese
                                                          Quappe, Jane, individually, as
                                                          surviving spouse of Lincoln Quappe,
                                                          and as the Personal Representative of
                                                          the Estate of Lincoln Quappe,
 45.   1:18-cv-05321           Quappe, Jane
                                                          deceased, and on behalf of all survivors
                                                          and all legally entitled beneficiaries
                                                          and family members of Lincoln
                                                          Quappe



                                              5
docs-100104145.1
       Case 1:03-md-01570-GBD-SN Document 4453 Filed 03/22/19 Page 6 of 9



       Case Number             Plaintiff’s Name as Pled   Plaintiff’s Name as Amended
                                                          Ramsaur, John, individually, as
                                                          surviving spouse of Deborah Ramsaur,
                                                          and as the Personal Representative of
                                                          the Estate of Deborah Ramsaur,
 46.   1:18-cv-05321           Ramsaur, John
                                                          deceased, and on behalf of all survivors
                                                          and all legally entitled beneficiaries
                                                          and family members of Deborah
                                                          Ramsaur
                                                          Reszke, James, individually, as
                                                          surviving spouse of Martha M. Reszke,
                                                          and as the Personal Representative of
                                                          the Estate of Martha M. Reszke,
 47.   1:18-cv-05321           Reszke, James
                                                          deceased, and on behalf of all survivors
                                                          and all legally entitled beneficiaries
                                                          and family members of Martha M.
                                                          Reszke
                                                          Riccardelli, Theresa, individually, as
                                                          surviving spouse of Francis Riccardelli,
                                                          and as the Personal Representative of
                                                          the Estate of Francis Riccardelli,
 48.   1:18-cv-05321           Riccardelli, Theresa
                                                          deceased, and on behalf of all survivors
                                                          and all legally entitled beneficiaries
                                                          and family members of Francis
                                                          Riccardelli
                                                          Keegan, Brian, individually, as
                                                          surviving child of Eileen M. Rice, and
                                                          as the co-Personal Representative of
 49.   1:18-cv-05321           Keegan, Brian              the Estate of Eileen M. Rice, deceased,
                                                          and on behalf of all survivors and all
                                                          legally entitled beneficiaries and family
                                                          members of Eileen M. Rice
                                                          Richards, Hopeton, individually, as
                                                          surviving spouse of Venesha Richards,
                                                          and as the Personal Representative of
                                                          the Estate of Venesha Richards,
 50.   1:18-cv-05321           Richards, Hopeton
                                                          deceased, and on behalf of all survivors
                                                          and all legally entitled beneficiaries
                                                          and family members of Venesha
                                                          Richards
                                                          Rivera Sr., Luis E., individually, as
                                                          surviving spouse of Carmen A. Rivera,
                                                          and as the Personal Representative of
                                                          the Estate of Carmen A. Rivera,
 51.   1:18-cv-05321           Rivera Sr., Luis E.
                                                          deceased, and on behalf of all survivors
                                                          and all legally entitled beneficiaries
                                                          and family members of Carmen A.
                                                          Rivera




                                           6
docs-100104145.1
       Case 1:03-md-01570-GBD-SN Document 4453 Filed 03/22/19 Page 7 of 9



       Case Number             Plaintiff’s Name as Pled   Plaintiff’s Name as Amended
                                                          Rivera, Jose R. ALSO KNOWN AS
                                                          Rivera, Jose Ramos, individually, as
                                                          surviving parent of Linda I. Rivera, and
                                                          as the co-Personal Representative of
 52.   1:18-cv-05321           Rivera, Jose
                                                          the Estate of Linda I. Rivera, deceased,
                                                          and on behalf of all survivors and all
                                                          legally entitled beneficiaries and family
                                                          members of Linda I. Rivera
                                                          Romagnolo, Sandra, individually, as
                                                          surviving spouse of Joseph M.
                                                          Romagnolo, and as the Personal
                                                          Representative of the Estate of Joseph
 53.   1:18-cv-05321           Romagnolo, Sandra
                                                          M. Romagnolo, deceased, and on
                                                          behalf of all survivors and all legally
                                                          entitled beneficiaries and family
                                                          members of Joseph M. Romagnolo
                                                          Horwitz, Jennifer, individually, as
                                                          surviving spouse of Mark L.
                                                          Rosenberg, and as the Personal
                                                          Representative of the Estate of Mark L
 54.   1:18-cv-05321           Horwitz, Jennifer
                                                          Rosenberg, deceased, and on behalf of
                                                          all survivors and all legally entitled
                                                          beneficiaries and family members of
                                                          Mark L. Rosenberg
                                                          Roy-Christ, Stacey, individually, as
                                                          surviving spouse of Timothy A. Roy,
                                                          and as the Personal Representative of
                                                          the Estate of Timothy A. Roy,
 55.   1:18-cv-05321           Roy-Christ, Stacey
                                                          deceased, and on behalf of all survivors
                                                          and all legally entitled beneficiaries
                                                          and family members of Timothy A.
                                                          Roy
                                                          Hans, Hillary, individually, as
                                                          surviving sibling of Ronald J. Ruben,
                                                          and as the co-Personal Representative
                                                          of the Estate of Ronald J. Ruben,
 56.   1:18-cv-05321           Hans, Hillary
                                                          deceased, and on behalf of all survivors
                                                          and all legally entitled beneficiaries
                                                          and family members of Ronald J.
                                                          Ruben
                                                          Ruggiero, Frank, individually, as
                                                          surviving spouse of Susan A. Ruggiero,
                                                          and as the Personal Representative of
                                                          the Estate of Susan A. Ruggiero,
 57.   1:18-cv-05321           Ruggiero, Frank
                                                          deceased, and on behalf of all survivors
                                                          and all legally entitled beneficiaries
                                                          and family members of Susan A.
                                                          Ruggiero




                                              7
docs-100104145.1
       Case 1:03-md-01570-GBD-SN Document 4453 Filed 03/22/19 Page 8 of 9



       Case Number                    Plaintiff’s Name as Pled     Plaintiff’s Name as Amended
                                                                   Salas, Carlos, individually, as surviving
                                                                   child of Hernando R. Salas, and as the
                                                                   Personal Representative of the Estate
 58.                                  Salas, Carlos                of Hernando R. Salas, deceased, and on
                                                                   behalf of all survivors and all legally
                                                                   entitled beneficiaries and family
                                                                   members of Hernando R. Salas
                                                                   Salie, Haleema, individually, as
                                                                   surviving parent of Rahma Salie, and
                                                                   as the Personal Representative of the
 59.                                  Salie, Haleema               Estate of Rahma Salie, deceased, and
                                                                   on behalf of all survivors and all
                                                                   legally entitled beneficiaries and family
                                                                   members of Rahma Salie
                                                                   Scheffold, Joan, individually, as
                                                                   surviving spouse of Frederick C.
                                                                   Scheffold, and as the Personal
                                                                   Representative of the Estate of
 60.                                  Scheffold, Joan
                                                                   Frederick C. Scheffold, deceased, and
                                                                   on behalf of all survivors and all
                                                                   legally entitled beneficiaries and family
                                                                   members of Frederick C. Scheffold
                                                                   Schlegel, Dawn, individually, as
                                                                   surviving spouse of Robert A.
                                                                   Schlegel, and as the Personal
                                                                   Representative of the Estate of Robert
 61.                                  Schlegel, Dawn
                                                                   A. Schlegel, deceased, and on behalf of
                                                                   all survivors and all legally entitled
                                                                   beneficiaries and family members of
                                                                   Robert A. Schlegel
                                                                   Wells, Norman, individually, as
                                                                   surviving parent of Chin Sun Pak
                                                                   Wells, and as the Personal
                                                                   Representative of the Estate of Chin
 62.                                  Wells, Norman
                                                                   Sun Pak Wells, deceased, and on
                                                                   behalf of all survivors and all legally
                                                                   entitled beneficiaries and family
                                                                   members of Chin Sun Pak Wells



        As to Decedent Name Corrections:

        Case Number     Decedent’s Name as Pled           Decedent’s Name as Amended
 1.     3rd Amendment
                        Perry, Glen Sr.                   Perry Sr., Glenn
        18-cv-05321
 2.     1:18-cv-05321   Sanchez, Alva Cynthia Jeffries    Jeffries-Sanchez, Alva Cynthia
 3.     1:18-cv-05321   Pak-Wells, Chin Sun               Wells, Chin Sun Pak



        As to the Plaintiff Whose Claim is Solely in Individual Capacity



                                                  8
docs-100104145.1
      Case 1:03-md-01570-GBD-SN Document 4453 Filed 03/22/19 Page 9 of 9




          Case Number          Plaintiff’s Name           Claim as Pled          Claim as Amended

        1:18-cv-05321   Oitice, Samuel                 Solatium/Wrongful             Solatium
 1.                                                           Death



        As to the Plaintiffs’ Whose Relationship to 9/11 Decedent is Incorrectly described:

                                                        Plaintiff’s        Plaintiff’s Relationship to
                                                      Relationship to     9/11 Decedent as Amended
          Case Number          Plaintiff’s Name
                                                      9/11 Decedent
                                                          as Pled
 1.                     Oitice, Samuel
        1:18-cv-05321                                 Son/PR              Son
 2.     1:18-cv-05321   Fernandez, Maria              Spouse/PR           Spouse/co-PR
 3.     1:18-cv-05321   Perry, Melissa                Mother/PR           Daughter/PR
 4.     4th Amendment
                        Rodgers, Omar                 Sister              Brother
        18-cv-05321
 5.     4th Amendment
                        Bergen, Lelith                Brother             Mother
        18-cv-05321


        As to the Decedent Whose Citizenship/Nationality on 9/11 is Incorrectly described:

                                                      9/11 Decedent’s           9/11 Decedent’s
                                                        Citizenship/      Citizenship/ Nationality on
          Case Number          Decedent’s Name
                                                       Nationality on                9/11/01
                                                      9/11/01 as Pled             as Amended
 1.     1:18-cv-05321   Sanay, Hugo                   United States       Ecuador




Dated: New York, New York
       _____________, 2019


                                                                            J.




                                                  9
docs-100104145.1
